DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, lines 2-3 recites “the ratio of lidocaine HCL 2% and epinephrine 1:100.000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v)” but should read “the ratio of lidocaine HCL 2% and epinephrine 1:100.000 to 8.4% sodium bicarbonate ranges from about 3:1 to 6:1 (v/v)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1-3, 5-9, 11-15, and 17-18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The gaps, volumes, ratios, and widths have been rendered indefinite by the use of the term “about”.
Claim 1 recites the limitation "the upper lip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the left side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the philtrum" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the right side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vermillion border" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the volume" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the lower lip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the vermillion border" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the medial aspect" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the width" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the volume" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the upper lip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the left side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the philtrum" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the right side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the vermillion border" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the vermillion border" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the medial aspect" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the width" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the volume" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abergel (US Publication 2003/0120307 A1) in view of Matano’ et al. (WO 2014/170921 A1).
Regarding claim 1, Abergel discloses a method for anesthetizing the upper lip of a patient comprising: 
(i) administering a first injection of an anesthetic solution (A) lateral to the left side of the philtrum (Paragraphs 22 and 24, Fig. 7),  
(iii) administering a third injection of the anesthetic solution (C) lateral to the right side of the philtrum (Paragraphs 22 and 24, Fig. 7), and 
wherein each injection is administered in close proximity to the vermillion border of the upper lip (Fig. 7), and wherein the volume of each injection ranges from about 0.05 mL to about 0.1 mL (Paragraph 24).
Abergel is silent regarding
(ii) administering a second injection of the anesthetic solution to the left of the first injection and separated from the first injection by a gap of about 0.1 cm, 
(iv) administering a fourth injection of the anesthetic solution to the right of the third injection and separated from the third injection by a gap of about 0.1 cm.
Matano’ teaches anesthetizing along the entire white roll of the upper and lower lips and the philtrum columns (Page 15, lines 20-24, Figs. 9A-9D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Abergel to incorporate the teachings of Matano’ to incorporate anesthetizing along the entire upper lip in order to anesthetize the entire upper lip (Page 15, lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (ii) administering a second injection of the anesthetic solution to the left of the first injection and separated from the first injection by a gap of about 0.1 cm, (iv) administering a fourth injection of the anesthetic solution to the right of the third injection and separated from the third injection by a gap of about 0.1 cm since the number of injections and spacings of the injections are the result of routine optimization. In particular, since Abergel and Matano’ teach more than one injection, it would have been obvious to (ii) administering a second injection of the anesthetic solution to the left of the first injection and separated from the first injection by a gap of about 0.1 cm, (iv) administering a fourth injection of the anesthetic solution to the right of the third injection and separated from the third injection by a gap of about 0.1 cm since determining the number of injections and the spacings of the injections for optimal results requires routine skill in the art. 
Regarding claim 2, Abergel in view of Matano’ disclose the method of claim 1, wherein the volume of each injection ranges from about 0.05 mL to about 0.07 mL (Paragraph 24, Abergel). 		
Regarding claim 3, Abergel in view of Matano’ disclose the method of claim 2, wherein the volume of each injection is about 0.06 mL (Paragraph 24, Abergel). 
Regarding claim 7, Abergel discloses a method for anesthetizing the lower lip of a patient comprising: 
administering a first injection (D) and a second injection (E) of an anesthetic solution (Paragraphs 22 and 24, Fig. 7), 
wherein each injection is administered in close proximity to the vermillion border of the lower lip (Fig. 7), 
wherein the volume of each injection ranges from about 0.05 mL to about 0.1 mL (Paragraph 24).
Abergel is silent regarding
administering a third injection and a fourth injection of the anesthetic solution, 
wherein the four injections are centered around the medial aspect of the lower lip, are approximately evenly spaced apart, and the width between the first injection and the fourth injection is about 1 inch.
Matano’ teaches anesthetizing along the entire white roll of the upper and lower lips and the philtrum columns (Page 15, lines 20-24, Figs. 9A-9D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Abergel to incorporate the teachings of Matano’ to incorporate anesthetizing along the entire lower lip in order to anesthetize the entire lower lip (Page 15, lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a third injection and a fourth injection of the anesthetic solution, wherein the four injections are centered around the medial aspect of the lower lip, are approximately evenly spaced apart, and the width between the first injection and the fourth injection is about 1 inch since the number of injections, centering and spacings of the injections, and width between the first injection and the fourth injection are the result of routine optimization. In particular, since Abergel and Matano’ teach more than one injection, it would have been obvious to administer a third injection and a fourth injection of the anesthetic solution, wherein the four injections are centered around the medial aspect of the lower lip, are approximately evenly spaced apart, and the width between the first injection and the fourth injection is about 1 inch since determining the number of injections, centering and spacings of the injections, and width between the first injection and the fourth injection for optimal results requires routine skill in the art.
Regarding claim 8, Abergel in view of Matano’ disclose the method of claim 7, wherein the volume of each injection ranges from about 0.05 m L to about 0.07 mL (Paragraph 24, Abergel).  
Regarding claim 9, Abergel in view of Matano’ disclose the method of claim 8, wherein the volume of each injection is about 0.06 mL (Paragraph 24, Abergel). 
Regarding claim 13, Abergel discloses a method for anesthetizing the upper lip and lower lip of a patient comprising: 
(i) administering a first injection of an anesthetic solution (A) lateral to the left side of the philtrum (Paragraphs 22 and 24, Fig. 7), 
(iii) administering a third injection of the anesthetic solution (C) lateral to the right side of the philtrum (Paragraphs 22 and 24, Fig. 7), 
wherein each of the first injection and the third injection are administered in close proximity to the vermillion border of the upper lip (Fig. 7), and 
(iv) administering a fifth injection (D) and a sixth injection (E) of the anesthetic solution, 
wherein the fifth and sixth injections are administered in close proximity to the vermillion border of the lower lip (Fig. 7),
wherein the volume of each injection ranges from about 0.05 mL to about 0.1 mL (Paragraph 24).  
Abergel is silent regarding 
(ii) administering a second injection of the anesthetic solution to the left of the first injection and separated from the first injection by a gap of about 0.1 cm, 
(iv) administering a fourth injection of the anesthetic solution to the right of the third injection and separated from the third injection by a gap of about 0.1 cm; 
wherein each the second injection and the fourth injection are administered in close proximity to the vermillion border of the upper lip, and 
(iv) administering a seventh injection and an eighth injection of the anesthetic solution, 
wherein the seventh and eighth injections are administered in close proximity to the vermillion border of the lower lip,
wherein the fifth, sixth, seventh, and eighth injections are centered around the medial aspect of the lower lip, are approximately evenly spaced apart, and the width between the first injection and the fourth injection is about 1 inch.
Matano’ teaches anesthetizing along the entire white roll of the upper and lower lips and the philtrum columns (Page 15, lines 20-24, Figs. 9A-9D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Abergel to incorporate the teachings of Matano’ to incorporate anesthetizing along the entire upper and lower lips in order to anesthetize the entire upper and lower lips (Page 15, lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (ii) administering a second injection of the anesthetic solution to the left of the first injection and separated from the first injection by a gap of about 0.1 cm, (iv) administering a fourth injection of the anesthetic solution to the right of the third injection and separated from the third injection by a gap of about 0.1 cm, wherein each the second injection and the fourth injection are administered in close proximity to the vermillion border of the upper lip since the number of injections and spacings and locations of the injections are the result of routine optimization. In particular, since Abergel and Matano’ teach more than one injection, it would have been obvious to (ii) administering a second injection of the anesthetic solution to the left of the first injection and separated from the first injection by a gap of about 0.1 cm, (iv) administering a fourth injection of the anesthetic solution to the right of the third injection and separated from the third injection by a gap of about 0.1 cm, wherein each the second injection and the fourth injection are administered in close proximity to the vermillion border of the upper lip since determining the number of injections and the spacings and locations of the injections for optimal results requires routine skill in the art. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer (iv) administering a seventh injection and an eighth injection of the anesthetic solution, wherein the seventh and eighth injections are administered in close proximity to the vermillion border of the lower lip, wherein the fifth, sixth, seventh, and eighth injections are centered around the medial aspect of the lower lip, are approximately evenly spaced apart, and the width between the first injection and the fourth injection is about 1 inch since the number of injections, location, centering, and spacings of the injections, and width between the first injection and the fourth injection are the result of routine optimization. In particular, since Abergel and Matano’ teach more than one injection, it would have been obvious to (iv) administering a seventh injection and an eighth injection of the anesthetic solution, wherein the seventh and eighth injections are administered in close proximity to the vermillion border of the lower lip, wherein the fifth, sixth, seventh, and eighth injections are centered around the medial aspect of the lower lip, are approximately evenly spaced apart, and the width between the first injection and the fourth injection is about 1 inch since determining the number of injections, location, centering, and spacings of the injections, and width between the first injection and the fourth injection for optimal results requires routine skill in the art.
Regarding claim 14, Abergel in view of Matano’ disclose the method of claim 13, wherein the volume of each injection ranges from about 0.05 mL to about 0.07 mL (Paragraph 24, Abergel).  
Regarding claim 15, Abergel in view of Matano’ disclose the method of claim 14, wherein the volume of each injection is about 0.06 mL (Paragraph 24, Abergel).     
Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abergel (US Publication 2003/0120307 A1) in view of Matano’ et al. (WO 2014/170921 A1) further in view of Johnson et al. (US Publication 2019/0184103 A1) further in view of Isedeh et al. (Ensuring that injectable bicarbonate-buffered lidocaine-epinephrine complies with 2015 United States Pharmacopeia (USP) compounding provisions, 2016).
Regarding claim 4, Abergel in view of Matano’ disclose the method of claim 1, wherein the anesthetic solution is lidocaine and epinephrine (Paragraph 24, Abergel).
Abergel in view of Matano’ are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate.  
Johnson teaches that lidocaine is commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the lidocaine of Abergel in view of Matano’ to incorporate the teachings of Johnson to incorporate being lidocaine HCL 2% because it was known for anesthetic lidocaine to be commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
Abergel in view of Matano’ further in view of Johnson are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate.  
Isedeh teaches an anesthetic solution is lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate (Page 1, Paragraph 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the anesthetic solution of Abergel in view of Matano’ further in view of Johnson to incorporate the teachings Isedeh to incorporate lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate in order to constrict blood vessels, thus prolonging the duration of anesthesia and raise pH to address both site pain and delay anesthesia onset (Page 1, Paragraph 2).
Regarding claim 10, Abergel in view of Matano’ disclose the method of claim 7, wherein the anesthetic solution is lidocaine and epinephrine (Paragraph 24, Abergel).  
Abergel in view of Matano’ are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate.  
Johnson teaches that lidocaine is commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the lidocaine of Abergel in view of Matano’ to incorporate the teachings of Johnson to incorporate being lidocaine HCL 2% because it was known for anesthetic lidocaine to be commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
Abergel in view of Matano’ further in view of Johnson are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate.  
Isedeh teaches an anesthetic solution is lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate (Page 1, Paragraph 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the anesthetic solution of Abergel in view of Matano’ further in view of Johnson to incorporate the teachings Isedeh to incorporate lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate in order to constrict blood vessels, thus prolonging the duration of anesthesia and raise pH to address both site pain and delay anesthesia onset (Page 1, Paragraph 2).
Regarding claim 16, Abergel in view of Matano’ disclose the method of claim 13, wherein the anesthetic solution is lidocaine and epinephrine (Paragraph 24, Abergel).
Abergel in view of Matano’ are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate.  
Johnson teaches that lidocaine is commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the lidocaine of Abergel in view of Matano’ to incorporate the teachings of Johnson to incorporate being lidocaine HCL 2% because it was known for anesthetic lidocaine to be commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
Abergel in view of Matano’ further in view of Johnson are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate.  
Isedeh teaches an anesthetic solution is lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate (Page 1, Paragraph 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the anesthetic solution of Abergel in view of Matano’ further in view of Johnson to incorporate the teachings Isedeh to incorporate lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate in order to constrict blood vessels, thus prolonging the duration of anesthesia and raise pH to address both site pain and delay anesthesia onset (Page 1, Paragraph 2).
Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abergel (US Publication 2003/0120307 A1) in view of Matano’ et al. (WO 2014/170921 A1) further in view of Johnson et al. (US Publication 2019/0184103 A1) further in view of Isedeh et al. (“Ensuring that injectable bicarbonate-buffered lidocaine-epinephrine complies with 2015 United States Pharmacopeia (USP) compounding provisions”, 2016) further in view of Vent et al. (Buffered lidocaine 1%/epinephrine 1:100,000 with sodium bicarbonate (sodium hydrogen carbonate) in a 3:1 ratio is less painful than a 9:1 ratio: A double-blind, randomized, placebo-controlled, crossover trial, 2020).
Regarding claim 5, Abergel in view of Matano’ disclose the method of claim 1, wherein the anesthetic solution is lidocaine and epinephrine (Paragraph 24, Abergel), and the volume of each injection is about 0.06 mL (Paragraph 24, Abergel).  
Abergel in view of Matano’ are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate, the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v).  
Johnson teaches that lidocaine is commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the lidocaine of Abergel in view of Matano’ to incorporate the teachings of Johnson to incorporate being lidocaine HCL 2% because it was known for anesthetic lidocaine to be commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
Abergel in view of Matano’ further in view of Johnson are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate, the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v).  
Isedeh teaches an anesthetic solution is lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate (Page 1, Paragraph 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the anesthetic solution of Abergel in view of Matano’ further in view of Johnson to incorporate the teachings Isedeh to incorporate lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate in order to constrict blood vessels, thus prolonging the duration of anesthesia and raise pH to address both site pain and delay anesthesia onset (Page 1, Paragraph 2).
Abergel in view of Matano’ further in view of Johnson further in view of Isedeh are silent regarding
the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v). 
Vent teaches the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v) (Page 1, Conclusions, Paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate of Abergel in view of Matano’ further in view of Johnson further in view of Isedeh to incorporate the teachings of Vent to incorporate ranging from about 3:1 to 6:1 (v/v) in order to effectively reduce burning pain during infiltration (Page 1, Conclusions, Paragraph 1). 
Regarding claim 6, Abergel in view of Matano’ further in view of Johnson further in view of Isedeh further in view of Vent disclose the method of claim 5, wherein the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is about 5:1 (v/v) (Page 1, Conclusions, Paragraph 1, Vent).  
Regarding claim 11, Abergel in view of Matano’ disclose the method of claim 7, wherein the anesthetic solution is lidocaine and epinephrine (Paragraph 24, Abergel) and the volume of each injection is about 0.06 mL (Paragraph 24, Abergel).  
Abergel in view of Matano’ are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate, the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate ranges from about 3:1 to 6:1 (v/v).  
Johnson teaches that lidocaine is commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the lidocaine of Abergel in view of Matano’ to incorporate the teachings of Johnson to incorporate being lidocaine HCL 2% because it was known for anesthetic lidocaine to be commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
Abergel in view of Matano’ further in view of Johnson are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate, the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v).  
Isedeh teaches an anesthetic solution is lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate (Page 1, Paragraph 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the anesthetic solution of Abergel in view of Matano’ further in view of Johnson to incorporate the teachings Isedeh to incorporate lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate in order to constrict blood vessels, thus prolonging the duration of anesthesia and raise pH to address both site pain and delay anesthesia onset (Page 1, Paragraph 2).
Abergel in view of Matano’ further in view of Johnson further in view of Isedeh are silent regarding
the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v). 
Vent teaches the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v) (Page 1, Conclusions, Paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate of Abergel in view of Matano’ further in view of Johnson further in view of Isedeh to incorporate the teachings of Vent to incorporate ranging from about 3:1 to 6:1 (v/v) in order to effectively reduce burning pain during infiltration (Page 1, Conclusions, Paragraph 1). 
Regarding claim 12, Abergel in view of Matano’ further in view of Johnson further in view of Isedeh further in view of Vent disclose the method of claim 11, wherein the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is about 5:1 (v/v) (Page 1, Conclusions, Paragraph 1, Vent).  
Regarding claim 17, Abergel in view of Matano’ disclose the method of claim 13, wherein the anesthetic solution is lidocaine and epinephrine (Paragraph 24, Abergel) and the volume of each injection is about 0.06 mL (Paragraph 24, Abergel).  
Abergel in view of Matano’ are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate, the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v).  
Johnson teaches that lidocaine is commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the lidocaine of Abergel in view of Matano’ to incorporate the teachings of Johnson to incorporate being lidocaine HCL 2% because it was known for anesthetic lidocaine to be commonly provided as lidocaine hydrochloride 2% (Paragraph 3).
Abergel in view of Matano’ further in view of Johnson are silent regarding
wherein the anesthetic solution is lidocaine HCL 2% and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate, the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v).  
Isedeh teaches an anesthetic solution is lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate (Page 1, Paragraph 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the anesthetic solution of Abergel in view of Matano’ further in view of Johnson to incorporate the teachings Isedeh to incorporate lidocaine and epinephrine 1:100,000 combined with 8.4% sodium bicarbonate in order to constrict blood vessels, thus prolonging the duration of anesthesia and raise pH to address both site pain and delay anesthesia onset (Page 1, Paragraph 2).
Abergel in view of Matano’ further in view of Johnson further in view of Isedeh are silent regarding
the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v). 
Vent teaches the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is ranges from about 3:1 to 6:1 (v/v) (Page 1, Conclusions, Paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate of Abergel in view of Matano’ further in view of Johnson further in view of Isedeh to incorporate the teachings of Vent to incorporate ranging from about 3:1 to 6:1 (v/v) in order to effectively reduce burning pain during infiltration (Page 1, Conclusions, Paragraph 1). 
Regarding claim 18, Abergel in view of Matano’ further in view of Johnson further in view of Isedeh further in view of Vent disclose the method of claim 17, wherein the ratio of lidocaine HCL 2% and epinephrine 1:100,000 to 8.4% sodium bicarbonate is about 5:1 (v/v) (Page 1, Conclusions, Paragraph 1, Vent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783      

/BRANDY S LEE/Primary Examiner, Art Unit 3783